MEMORANDUM **
Jorge Wilfredo Gutierrez, a native and citizen of Peru, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of his motion to reopen removal proceedings. We have jurisdiction pursuant 8 U.S.C. § 1252. We review the agency’s denial of a motion to reopen for abuse of discretion. See Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir.2002). We deny the petition for review.
Gutierrez filed a motion to reopen with the IJ nearly two years after the IJ deemed Gutierrez’s asylum claim abandoned for failure to submit a completed application. The IJ did not abuse his discretion by denying the motion to reopen. See 8 C.F.R. 1003.2(c)(1) (motion to reopen must be supported by affidavits, new evidentiary material sought to be introduced and, if necessary, a completed application for relief).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule. 36-3.